                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-365-MOC-DCK

 DECORYAN STRADFORD and                                 )
 WILLIAM THOMPSON,                                      )
                                                        )
                  Plaintiffs,                           )
                                                        )
     v.                                                 )       ORDER
                                                        )
 SIEMENS ENERGY, INC.,                                  )
                                                        )
                  Defendant.                            )
                                                        )

          THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion To File

Documents Under Seal” (Document No. 27) filed April 15, 2020. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, and noting Plaintiffs’ counsel

does not oppose the motion, the undersigned will grant the motion.

          Plaintiffs’ response to the pending motion was due by April 29, 2020, but was not filed

until April 30, 2020. (Document No. 32). It remains unclear to the Court why the parties were

unable to file a consent motion to seal, or at least why Plaintiffs could not file a timely response,

especially if the requested relief is unopposed. Both sides are respectfully advised that future

motions practice shall be conducted in compliance with Local Rule 7.1(b) and the other Rules of

this Court.

          A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

          LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                 (a)    Scope of Rule. To further openness in civil case




      Case 3:19-cv-00365-MOC-DCK Document 35 Filed 05/05/20 Page 1 of 3
                 proceedings, there is a presumption under applicable common law
                 and the First Amendment that materials filed in this Court will be
                 filed unsealed. This Rule governs any party’s request to seal, or
                 otherwise restrict public access to, any materials filed with the Court
                 or used in connection with judicial decision- making. As used in this
                 Rule, “materials” includes pleadings and documents of any nature
                 and in any medium or format.

                 (b)    Filing under Seal. No materials may be filed under seal
                 except by Court order, pursuant to a statute, or in accordance with a
                 previously entered Rule 26(e) protective order.

                 (c)     Motion to Seal or Otherwise Restrict Public Access. A
                 party’s request to file materials under seal must be made by formal
                 motion, separate from the motion or other pleading sought to be
                 sealed, pursuant to LCvR 7.1. Such motion must be filed
                 electronically under the designation “Motion to Seal.” The motion
                 must set forth:

                        (1)     A non-confidential description of the
                        material sought to be sealed;
                        (2)     A statement indicating why sealing is
                        necessary and why there are no alternatives to filing
                        under seal;
                        (3)     Unless permanent sealing is sought, a
                        statement indicating how long the party seeks to have
                        the material maintained under seal and how the
                        matter is to be handled upon unsealing; and
                        (4)     Supporting statutes, case law, or other
                        authority.


Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met.

          Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run to this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no

additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).



                                                   2
      Case 3:19-cv-00365-MOC-DCK Document 35 Filed 05/05/20 Page 2 of 3
       IT IS, THEREFORE, ORDERED that “Defendant’s Motion To File Documents Under

Seal” (Document No. 27) is GRANTED.         Document No. 26 shall remain under seal until

otherwise ordered by the Court.

       SO ORDERED.


                                  Signed: May 4, 2020




                                            3
      Case 3:19-cv-00365-MOC-DCK Document 35 Filed 05/05/20 Page 3 of 3
